DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments and arguments) filed with the RCE are acknowledged.  Applicant is invited to schedule an interview with the examiner to discuss claim amendment options to put the application in condition for allowance, if desired.  The claims have not been amended commensurate in scope with shown viable for the intended use and utility per the test data.  (See also previous Advisory Action). Were the claims amended to the CPP directly attached to the core peptide SEQ ID NO: 2, the claims would be in condition for allowance.

Election/Restrictions-Maintained
Applicant’s election without traverse of Group I, claims 1-10, as drawn to elected peptide SEQ ID NO: 27, in the reply filed on 10/28/20 is acknowledged.
Claims 1-5 and 7-10 are examined on the merits as drawn to the elected species.
The remaining claims 11-15 are withdrawn as not drawn to the elected group or species.
Note:  The examiner is open to interview to explore options for rejoining further peptides that bear a single structure similarity or substantial structural feature.

Allowable Subject Matter – Previously Expanded, Maintained
Were the claims amended to the CPP being directed attached to instant peptide SEQ ID NO: 2, as noted at the outset above:  In summary, the core peptide claimed - SEQ ID NO: 2 (comprising the second TM region from the N-terminal of S1PR1) - is a naturally occurring 

Claim Objections
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103 – Obviousness, New
Necessitated by Amendment (Lack Thereof In View of the Previous Final Office Action & Advisory Action)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jazayeri-Dezfuly et al., U.S. Patent Publication No. 20120165507 in view of Baileykobayashi et al. (U.S. Patent Publication No. 2018/0141983, applicant’s earlier work).
Broadest Reasonable Interpretation of the Claimed Invention:  The claimed peptide may be up to 100 amino acids in length, notwithstanding that the elected peptide of SEQ ID NO: 27 is only a 35mer, where the core sequence therein SEQ ID NO: 2 is a 22mer and the CPP (SEQ ID NO: 21) bound thereto is an 11mer (35mer total).  While SEQ ID NO: 27 is not reasonably taught or suggested by the prior art of record, as claimed, the CPP does not currently have to be directly bound to the the core sequence (SEQ ID NO: 2).  Since the prior art teaches larger peptides comprising the core sequence (SEQ ID NO: 2) and the art recognizes the rationale to attach CPP’s to peptides for increased cell penetration of active peptides, the prior art’s larger peptide combined with the CPP attached still fits within a 100mer peptide as claimed and thus reads on the claimed invention under the BRI.  Applicant may overcome this by directly attaching the CPP(s) to the core sequence (SEQ ID NO: 2).
Jazayeri-Dezfuly, merely by example, teach a naturally occurring human Class 1 G-protein coupled receptor peptide sequence (44mer peptide of SEQ ID NO: 42) comprising the core peptide claimed - SEQ ID NO: 2 (comprising the second TM region from the N-terminal of S1PR1), which is a 22mer fragment (FIGNLALSDLLAGVAYTANLLLKK).
Jazayeri-Dezfuly does not teach where such is peptide SEQ ID NO: 42 is bound to a CPP.

Thus, while it would be prima facie obvious to attach a CPP to any active peptide intended for cell penetration in which increased cell penetration is desired, the combination of Jazayeri-Dezfuly teaching a peptide comprising the instant core sequence elected peptide SEQ ID NO: 21 and Baileykobayashi teaching the instant CPP as elected (SEQ ID NO: 21), labeled as SEQ ID NO: 24 there (NoLS of LIM kinase 2), specifically provide the rationale for the two peptides here including for binding CPP’s specifically to anti-tumor peptides.

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description, New, 
Necessitated by Amendment (Lack Thereof In View of the Previous Final Office Action & Advisory Action)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-6, and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, applicant has shown possession of elected core sequence peptide SEQ ID NO: 2 DIRECTLY bound to the CPP’s claimed (SEQ ID NO: 8-25), and shown to work (at least SEQ ID NO: 2 bound to SEQ ID NO: 21, making elected conjugate SEQ ID NO: 27 and a reasonable expectation of success of other CPP’s directly bound to SEQ ID NO: 2 and functioning similarly).  However, as noted above:
Broadest Reasonable Interpretation of the Claimed Invention:  The claimed peptide may be up to 100 amino acids in length, notwithstanding that the elected peptide of SEQ ID NO: 27 is only a 35mer, where the core sequence therein SEQ ID NO: 2 is a 22mer and the CPP (SEQ ID NO: 21) bound thereto is an 11mer (35mer total).  
However, applicant has not shown that any myriad of amino acids bound in between the core sequence SEQ ID NO: 2) and the CPP will function has intended (test data only showing the elected peptide functions where the CPP is directly bound to the former).  Instant specification para [0063] speaks to this issue, where applicant essentially says anything can be plugged into the space between the core sequence and the CPP as long as it doesn’t affect function . . . but 
[0063] Sequence portions (amino acid residues) other than the amino acid sequences that compose the S1PR1-TM2-related sequence and CPP-related sequence can be contained as long as there is no loss of antitumor activity capable of suppressing proliferation of at least one type of tumor cells.
There is no guidance that applicant was in possesseion as to what amino acids may be inserted/substituted between the core sequence (SEQ ID NO: 2) and the CPP and allow the peptide to still function as intended.  Thus, the specification does not provide adequate written description of the claimed genus.
With the exception of the elected core sequence peptide SEQ ID NO: 2 DIRECTLY bound to the CPP’s claimed (SEQ ID NO: 8-25), and shown to work (at least SEQ ID NO: 2 bound to SEQ ID NO: 21, making elected conjugate SEQ ID NO: 27 and a reasonable expectation of success of other CPP’s directly bound to SEQ ID NO: 2 and functioning similarly), the skilled artisan cannot envision the detailed chemical structure  of the encompassed variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654